Citation Nr: 0432839	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  97-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extension beyond February 29, 1996, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
May 1958.  


This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision from the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to an extension beyond 
February 29, 1996, for a convalescent rating pursuant to 
38 C.F.R. § 4.30.  

After a June 2000 Board decision denied the claim, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to the VA's May 2001 
motion, the Court in June 2001 vacated the June 2000 Board 
decision.  

In April 2002, the Board undertook additional development, 
and in August 2003, the Board remanded the case for the RO's 
initial consideration of the Board's developed evidence.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran suffered from severe postoperative residuals 
for an additional month of convalescence beyond February 29, 
1996, as a result of undergoing surgery in January 1996.  

2.  The veteran required surgery necessitating two months of 
convalescence; he did not need therapeutic immobilization of 
one major joint or more, application of a body cast, or house 
confinement, or continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or immobilization by 
cast, without surgery, of one major joint or more beyond 
March 31, 1996, as a result of undergoing surgery in January 
1996.  




CONCLUSION OF LAW

An extension to March 31, 1996, but no further, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
examinations in July 1996, January 1997, and March 1997.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran's September 1997 substantive 
appeal declined the opportunity for a hearing before the 
Board.  

The Board's September 2002, October 2002, December 2002, and 
April 2003 letters, the RO's February 2004 letter, the July 
1997 statement of the case, and the March 1998, July 1998, 
and May 2004 supplemental statements of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The Board's September 2002, October 2002, December 2002, and 
April 2003 notice letters technically informed the veteran 
that he had 60 days in which to respond, but in the time 
periods since then, the veteran has presented additional 
medical records and lay statements that will be considered in 
this appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after the September 
2002, October 2002, December 2002, and April 2003 notices 
would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an extension beyond February 29, 1996, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e).  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  38 C.F.R. 
§ 4.30.  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.) (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) (3) 
Immobilization by cast, without surgery, of one major joint 
or more. (Effective as to outpatient treatment March 10, 
1976.)  A reduction in the total rating will not be subject 
to 38 C.F.R. § 3.105(e).  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  
38 C.F.R. § 4.30(a).  

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2) or 
(3) of this section.  (2) Extensions of 1 or more months up 
to 6 months beyond the initial 6 months period may be made 
under paragraph (a)(2) or (3) of this section upon approval 
of the Adjudication Officer.  38 C.F.R. § 4.30(b).  

A February 1996 VA surgical report documents that the veteran 
underwent surgery on January 26, 1996 for left foot pain 
involving the first and second web spaces of his left foot 
and that he was discharged in stable condition on January 27, 
1996.  A March 1996 rating decision shows that a temporary 
total rating for convalescence was assigned for the period 
from January 26, 1996 to February 29, 1996.  

The veteran's February 2000 statement asserts that he was 
unable to work following his January 1996 left foot surgery 
because he was required to spend so much time driving to the 
VA Medical Center for treatment and evaluation of his left 
foot.  He believes that it was impossible to return to work 
and maintain a full appointment schedule.  He insists that a 
temporary total rating for convalescence should have been 
assigned through April 30, 1998, when the VA again performed 
surgery on his left foot.  

An extension of the temporary total rating for convalescence 
is in order through March 31, 1996, but no further, because 
the veteran had severe postoperative residuals as a result of 
undergoing surgery in January 1996.  According to a March 18, 
1996 VA clinic record, the veteran reported that he was still 
in a lot of pain.  He was unable to bend the toes of his left 
foot, and he was unable to wear a left shoe because he could 
not get the shoe on over the swelling in his left foot.  He 
reported a constant burning sensation in his left foot.  The 
VA examiner's exploration of the left foot confirmed the 
existence of Morton's neuroma with painful joints and 
radiation into the toes.  Resolving all reasonable doubt in 
the veteran's favor, the veteran will be deemed to have had 
postoperative residuals severe enough to warrant a temporary 
total rating for convalescence for an additional month 
through March 31, 1996.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of  the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2003).  

Beyond March 31, 1996, an extension of the temporary total 
rating for convalescence is not in order because the veteran 
did not require therapeutic immobilization of one major joint 
or more or application of a body cast as a result of 
undergoing surgery in January 1996.  By July 1996, the 
veteran exhibited normal posture and supinating and heel 
rising, and alignment of the left heel, midfoot and forefoot 
was normal.  An August 1996 VA magnetic resonance imaging 
report documented very little abnormality in the left foot.  
According to a January 1997 VA examination report, the left 
foot's vasculature was intact, and the arch appeared normal.  
According to January 1997 VA x-rays, there was no evidence of 
fracture, dislocation, or other significant or acute 
abnormality.  The veteran was not convalescing after March 
31, 1996, because, according to a March 1997 VA examination 
report, the veteran used his left foot while driving because 
he could not use his right leg to drive due to a right knee 
disability.  While walking to the waiting area of the VA 
Medical Center, the veteran demonstrated that he was able to 
rock from his heels to his toes.  Although the veteran 
subjectively complained about constant left foot pain and 
inability to bear weight on his left foot, the VA examiner 
objectively opined that there was no objective evidence of 
pain in the left foot and that the veteran was able to bear 
weight on the toes of the left foot.  

Likewise, the veteran did not require house confinement 
beyond March 31, 1996, as a result of undergoing surgery in 
January 1996.  By July 1996, the veteran exhibited normal 
posture and supinating and heel rising, and alignment of the 
left heel, midfoot and forefoot was normal.  The August 1996 
VA magnetic resonance imaging documented very little 
abnormality in the left foot.  
According to a January 1997 VA examination report, the left 
foot's vasculature was intact, and the arch appeared normal.  
According to January 1997 VA x-rays, there was no evidence of 
fracture, dislocation, or other significant or acute 
abnormality.  The veteran was not confined to his house after 
March 31, 1996, because, according to a March 1997 VA 
examination report, the veteran used his left foot while 
driving because he could not use his right leg to drive due 
to a right knee disability.  The veteran drove himself to a 
full schedule of VA medical appointments.  Although the 
veteran subjectively complained about constant left foot pain 
and inability to bear weight on his left foot, the VA 
examiner opined that there was no objective evidence of pain 
in the left foot and that the veteran was able to bear weight 
on the toes of the left foot.  

Then, too, the veteran did not require continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 
beyond March 31, 1996, as a result of undergoing surgery in 
January 1996.  A July 1996 VA examination report documents 
that it was the veteran, and not a VA physician, who 
initiated the request for a VA wheelchair on March 18, 1996.  
On March 29, 1996, although the veteran received a VA 
wheelchair, it was for "outdoor confidence" for both low 
back pain and for left foot pain.  He was using two canes 
after his January 1996 operation, whereas before January 1996 
he had used just one.  Interestingly, however, the veteran 
objectively demonstrated that he did not require continued 
use of his wheelchair or canes because he appeared for the 
July 1996 VA examination without his wheelchair, and he 
showed that he was able to walk without his two canes.  

Finally, the veteran did not require immobilization by cast 
as a result of undergoing surgery in January 1996.  By July 
1996, the veteran exhibited normal posture and supinating and 
heel rising, and alignment of the left heel, midfoot and 
forefoot was normal.  The August 1996 VA magnetic resonance 
imaging documented very little abnormality in the left foot.  
According to a January 1997 VA examination report, the left 
foot's vasculature was intact, and the arch appeared normal.  
According to January 1997 VA x-rays, there was no evidence of 
fracture, dislocation, or other significant or acute 
abnormality.  The veteran did not require a cast after the 
surgery.  While walking to the waiting area of the VA Medical 
Center, the veteran demonstrated that he was able to rock 
from his heels to his toes.  Although the veteran 
subjectively complained about constant left foot pain and 
inability to bear weight on his left foot, the VA examiner 
opined that there was no objective evidence of pain in the 
left foot and that the veteran was able to bear weight on the 
toes of the left foot.  

For all these reasons, the evidence supports extension of a 
temporary total rating for convalescence through March 31, 
1996, but no further, pursuant to 38 C.F.R. § 4.30.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to an extension of a convalescent rating through 
March 31, 1996, but no further, pursuant to 38 C.F.R. § 4.30 
is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



